Exhibit 10.1

SEVERANCE ARRANGEMENT

This SEVERANCE ARRANGEMENT (“Arrangement”) is effective as of the [18th] day of
November, 2013 (the “Effective Date”), between Global Power Equipment Group Inc.
(the “Company”) and Raymond K. Guba (“Executive”). In consideration of the
mutual covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Nature of Arrangement. In order to induce Executive to accept employment with
the Company and in consideration of Executive’s employment, the Company agrees,
under the conditions described herein, to pay Executive the payments and
benefits set forth in Section 4 and the other payments and benefits described in
this Arrangement. No payments or benefits set forth in Section 4 shall be
payable under this Arrangement unless there shall have been a Qualified
Termination (as defined in Section 4(a) hereof) or a termination for Disability
(as defined in Section 2(a) hereof) or as a result of Executive’s death. This
Arrangement shall not be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between Executive and the
Company, Executive shall not have any right to be retained in the employ of the
Company or its affiliates. As used in this Arrangement, the term “affiliate”
shall mean any entity controlled by, controlling, or under common control with,
the Company.

2. Termination of Employment.

(a) Death and Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If the Company determines in good faith that the
Disability (as defined below) of Executive has occurred, it may give to
Executive written notice in accordance with Section 15 of this Arrangement of
its intention to terminate Executive’s employment; provided that such notice is
provided no later than 150 calendar days following the determination of
Executive’s Disability. In such event, Executive’s employment shall terminate
effective on the 30th calendar day after receipt of such notice by Executive
(the “Disability Effective Date”), provided that, within the 30 calendar days
after such receipt, Executive shall not have returned to full-time performance
of Executive’s duties. For purposes of this Arrangement, “Disability” shall mean
the inability of Executive to perform the essential duties of the position held
by Executive by reason of any medically determined physical or mental impairment
that is reasonably expected to result in death or lasts for 120 consecutive
calendar days in any one-year period, all as determined by an independent
licensed physician mutually acceptable to the Company and Executive or
Executive’s legal representative.

(b) Cause. Executive’s employment with the Company may be terminated by the
Company with or without Cause. For purposes of this Arrangement, “Cause” shall
mean: (i) the continued failure of Executive to perform substantially
Executive’s duties with the Company or any of its affiliates or Executive’s
disregard of the directives of the Board of Directors of the Company (the
“Board”) or the Chief Executive Officer of the Company (the “CEO”) (in each case
other than any such failure resulting from any medically determined physical or
mental impairment) that is not cured by Executive within 20 days after a written
demand for substantial



--------------------------------------------------------------------------------

performance is delivered to Executive by the Board which specifically identifies
the manner in which the Board believes that Executive has not substantially
performed Executive’s duties or disregarded a directive of the Board or CEO;
(ii) willful material misrepresentation at any time by Executive to the Board or
CEO; (iii) Executive’s commission of any act of fraud, misappropriation or
embezzlement against or in connection with the Company or any of its affiliates
or their respective businesses or operations; (iv) a conviction, guilty plea or
plea of nolo contendere of Executive for any crime involving dishonesty or for
any felony; (v) a material breach by Executive of his fiduciary duties of
loyalty or care to the Company or any of its affiliates or a material violation
of the Company’s Code of Business Conduct and Ethics or any other Company
policy, as the same may be amended from time to time; (vi) the engaging by
Executive in illegal conduct, gross misconduct, gross insubordination or gross
negligence that is materially and demonstrably injurious to the Company’s
business or financial condition; or (vii) a material breach by Executive of his
representations under Section 8 of this Arrangement or his obligations under
Sections 9, 10 or 11 of this Arrangement.

(c) Good Reason. Executive’s employment with the Company may be terminated by
Executive with or without Good Reason. For purposes of this Arrangement, “Good
Reason” shall mean the occurrence of any of the following without Executive’s
consent: (i) a material reduction by the Company of Executive’s title, duties,
responsibilities or reporting relationship; or (ii) a material reduction by the
Company of Executive’s annual base salary or Executive’s “target” annual bonus
opportunity (other than an across-the-board reduction which applies in a
comparable manner to the other senior executives of the Company). A termination
of Executive’s employment by Executive shall not be deemed to be for Good Reason
unless (x) Executive gives notice to the Company of the existence of the event
or condition constituting Good Reason within 30 calendar days after such event
or condition initially occurs or exists, and (y) the Company fails to cure such
event or condition within 30 calendar days after receiving such notice.
Additionally, Executive must terminate his employment within 120 calendar days
after the initial occurrence of the circumstance constituting Good Reason for
such termination to be Good Reason hereunder.

(d) Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party in accordance with Section 15. For purposes of this Arrangement, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Arrangement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) if the Date of Termination (as defined below) is other
than the date of receipt of such notice, specifies the termination date (which
date shall be not more than 30 calendar days after the giving of such notice).
The failure by the Company or Executive to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause or
Good Reason shall not waive any right of the Company or Executive, respectively,
hereunder or preclude the Company or Executive, respectively, from asserting
such fact or circumstance in enforcing the Company’s or Executive’s rights
hereunder.

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein within 30

 

2



--------------------------------------------------------------------------------

calendar days after such notice, as the case may be, (ii) if Executive’s
employment is terminated by the Company other than for Cause or Disability, or
if Executive voluntarily resigns without Good Reason, the date on which the
terminating party notifies the other party that such termination shall be
effective, provided that on a voluntary resignation without Good Reason, the
Company may, in its sole discretion, make such termination effective on any date
it elects in writing between the date of the notice and the proposed date of
termination specified in the notice, (iii) if Executive’s employment is
terminated by reason of death, the date of death of Executive, or (iv) if
Executive’s employment is terminated by the Company due to Disability, the
Disability Effective Date.

(f) Resignation from All Positions. Notwithstanding any other provision of this
Arrangement, upon the termination of Executive’s employment for any reason,
unless otherwise requested by the Board, Executive shall immediately resign from
all positions that he holds or has ever held with the Company and its
affiliates. Executive hereby agrees to execute any and all documentation to
effectuate such resignations upon request by the Company, but he shall be
treated for all purposes as having so resigned upon termination of his
employment, regardless of when or whether he executes any such documentation.

3. Compensation Other Than Severance Benefits.

(a) Accrued Rights. If Executive’s employment with the Company and its
affiliates shall be terminated for any reason, the Company shall pay, or cause
to be paid, to Executive (or his estate) the sum of: (A) the portion of
Executive’s annual base salary earned through the Date of Termination, to the
extent not previously paid; and (B) any accrued vacation pay, to the extent not
previously paid (the sum of the amounts described in clauses (A) and (B) shall
be referred to as the “Accrued Benefits”). The Accrued Benefits shall be paid in
a single lump sum within 30 calendar days after the Date of Termination.

(b) Other Benefits. If Executive’s employment with the Company and its
affiliates shall be terminated for any reason, the Company shall pay or provide,
or cause to be paid or provided, to Executive (or his estate) any other amounts
or benefits required to be paid or provided or which Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company, including any benefits to which Executive is entitled under Part 6
of Subtitle B of Title I of the Employee Retirement Income Security Act of 1974,
as amended (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”) in accordance with the terms and normal procedures of each
such plan, program, policy or practice or contract or agreement, based on
accrued and vested benefits through the Date of Termination.

 

3



--------------------------------------------------------------------------------

4. Severance Benefits.

(a) Qualified Termination. If, on or after the Effective Date, the Company shall
terminate Executive’s employment other than for Disability, death or Cause, or
if Executive shall terminate employment with the Company for Good Reason (a
“Qualified Termination”), then Executive shall be entitled to receive the
following payments set forth in this Section 4(a):

(i) Salary Continuation. Subject to Section 7 hereof, the Company shall continue
to pay, or cause to be paid, to Executive his then-current annual base salary
(without regard to any reduction that would qualify as a Good Reason termination
event) for the one year period commencing on the Date of Termination (such
period, the “Severance Period”), payable over the Severance Period in equal
semi-monthly or other installments (not less frequently than monthly), with the
installments that otherwise would be paid within the first 60 calendar days
after the Date of Termination being paid in a lump sum (without interest) on the
60th day after the Date of Termination and the remaining installments being paid
as otherwise scheduled assuming payments had begun immediately after the Date of
Termination.

(ii) Prior Year Short-Term Incentive. Subject to Section 7 hereof, the Company
shall pay to Executive the amount of any short-term incentive that has been
earned by Executive for a completed fiscal year or other measuring period
preceding the Date of Termination (or that would have been earned by Executive
had his employment continued through the date such short-term incentive is paid
to other senior executives), but has not yet been paid to Executive (the “Prior
Year Short-Term Incentive”), payable in a single lump sum no later than two and
one half months following the end of the completed fiscal year or other
measuring period.

(iii) Pro-Rated Short-Term Incentive. Subject to Section 7 hereof, and if and
only if Executive’s Date of Termination occurs at least three full calendar
months after the beginning of the Company’s fiscal year, Executive will be
eligible to receive a short-term incentive under the Company’s Short-Term
Incentive Plan for the fiscal year during which the Date of Termination occurs,
determined as if Executive had remained employed for the entire year (and any
additional period of time necessary to be eligible to receive the short-term
incentive for the year), based on actual Company performance during the entire
fiscal year and without regard to any discretionary adjustments that have the
effect of reducing the amount of the short-term incentive (other than
discretionary adjustments applicable to all senior executives who did not
terminate employment), and assuming that any individual goals applicable to
Executive were satisfied at the “target” level, pro-rated based on the number of
days in the Company’s fiscal year through (and including) the Date of
Termination (the “Pro-Rated Short-Term Incentive”). The Pro-Rated Short-Term
Incentive shall be payable in a single lump sum at the same time that payments
are made to other participants in the Company’s Short-Term Incentive Plan for
that fiscal year (pursuant to the terms of the plan but in no event later than
two and one-half months after the fiscal year during which the Date of
Termination occurs).

 

4



--------------------------------------------------------------------------------

(b) Disability and Death. If, on or after the Effective Date, Executive’s
employment is terminated for Disability as a result of Executive’s death, then
the Company shall pay or provide to Executive (or his estate) (i) subject to
Section 7 hereof, the Prior Year Short-Term Incentive, payable in accordance
with Section 4(a)(ii) of this Arrangement, (ii) subject to Section 7 hereof, and
if and only if Executive’s Date of Termination occurs at least three full
calendar months after the beginning of the Company’s fiscal year, the Pro-Rated
Short-Term Incentive, payable in accordance with Section 4(a)(iii) of this
Arrangement, and (iii) in the case of termination for Disability, and subject to
Section 7 hereof, an amount equal to the excess, if any, of Executive’s annual
base salary for 6 months, over the amounts payable to Executive under the
Company’s short-term disability insurance program, which amount shall be payable
in equal semi-monthly or other installments (not less frequently than monthly)
over the period commencing on the Date of Termination and ending 6 months
thereafter, with the installments that otherwise would be paid within the first
60 calendar days after the Date of Termination being paid in a lump sum (without
interest) on the 60th day after the Date of Termination and the remaining
installments being paid as otherwise scheduled assuming payments had begun
immediately after the Date of Termination.

5. Full Settlement. The Company’s obligation to make the payments provided for
in this Arrangement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company or any of its affiliates may have against
Executive or others, except as otherwise may be provided in the Company’s
Compensation Recovery Policy, as amended from time-to-time or Section 12 hereof.
In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Arrangement and such amounts shall not be reduced
whether or not Executive obtains other employment.

6. Section 280G. In the event it shall be determined that any payment or
distribution by the Company or any of its affiliates to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Arrangement or otherwise) (the “Total Payments”), is or will
be subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), then the Total Payments
shall be reduced to the maximum amount that could be paid to Executive without
giving rise to the Excise Tax (the “Safe Harbor Cap”), if the net after-tax
benefit to Executive after reducing Executive’s Total Payments to the Safe
Harbor Cap is greater than the net after-tax (including the Excise Tax) benefit
to Executive without such reduction. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first the payment made
pursuant to Section 4(a)(i) of this Arrangement, then to the payment made
pursuant to Section 4(a)(ii) of this Arrangement, then to the payment made
pursuant to Section 4(a)(iii) of this Arrangement, and then to any other payment
that triggers such Excise Tax in the following order: (i) reduction of cash
payments, (ii) cancellation of accelerated vesting of performance-based equity
awards (based on the reverse order of the date of grant), (iii) cancellation of
accelerated vesting of other equity awards (based on the reverse order of the
date of grant), and (iv) reduction of any other payments due to the Executive
(with benefits or payments in any group having different payment terms being
reduced on a pro-rata basis). All mathematical determinations, and all
determinations as to whether any of the Total Payments are “parachute payments”
(within the meaning of Section 280G of the Code), that are required

 

5



--------------------------------------------------------------------------------

to be made under this paragraph, including determinations as to whether the
Total Payments to Executive shall be reduced to the Safe Harbor Cap and the
assumptions to be utilized in arriving at such determinations, shall be made at
the Company’s expense by a nationally recognized accounting firm mutually
acceptable to the Company and Executive (the “Accounting Firm”).

7. Release. Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to make any payment or provide any benefit under
Section 4 hereof unless: (a) Executive or Executive’s legal representative first
executes within 50 calendar days after the Date of Termination a release of
claims agreement in the form attached hereto as Exhibit A, with such changes as
the Company, after consulting with Executive or Executive’s legal
representative, may determine to be required or reasonably advisable in order to
make the release enforceable and otherwise compliant with applicable law (the
“Release”), (b) Executive does not revoke the Release, and (c) the Release
becomes effective and irrevocable in accordance with its terms.

8. Representations. Executive hereby represents and warrants to the Company that
Executive is not party to any contract, understanding, agreement or policy,
whether or not written, with his current employer (or any other previous
employer) or otherwise, that would be breached by Executive’s entering into, or
performing services under, this Arrangement. Executive further represents that
he has disclosed to the Company in writing all material threatened, pending, or
actual claims against Executive that are unresolved and still outstanding as of
the Effective Date, in each case of which he is aware, resulting or arising from
his service with his current employer (or any other previous employer) or his
membership on any boards of directors.

9. Work Product. Executive agrees that all inventions, drawings, improvements,
developments, methods, processes, programs, designs and all similar or related
information which relates to the Company’s or any of its affiliates’ actual or
anticipated business or research and development or existing or future products
or services and which are conceived, developed, contributed to or made by
Executive (either solely or jointly with others) while employed by or serving as
a consultant to the Company or any of its affiliates (“Work Product”) shall be
the sole and exclusive property of the Company or any such affiliate. Executive
will promptly disclose such Work Product to the Company and perform all actions
requested by the Company (whether during or after employment) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).

10. Confidential Information.

(a) “Confidential Information” means information disclosed to Executive or known
by Executive as a result of employment by the Company, not generally known to
the trade or industry in which the Company or its affiliates are engaged (except
where such information is made known as a result of Executive’s breach of this
Arrangement), about products, processes, technologies, machines, customers,
clients, employees, services and strategies of the Company and its affiliates,
including, but not limited to, inventions, research, development, manufacturing,
purchasing, financing, computer software, computer hardware, automated systems,
engineering, marketing, merchandising, selling, sales volumes or strategies,
number or location of sales representatives, names or significance of the
Company’s customers or clients or their employees or representatives,
preferences, needs or requirements, purchasing histories, or other customer or
client-specific information. Such Confidential Information is and shall continue
to be the property of the Company.

 

6



--------------------------------------------------------------------------------

(b) Executive understands and agrees that the Company has expended, and will
continue to expend time, money, and effort to develop and maintain its
Confidential Information, which, if misused or disclosed, could be harmful to
the Company’s business and could cause the Company to lose its competitive edge
in the marketplace. As a condition of entering into this Arrangement, Executive
will receive access to the Company’s Confidential Information and recognizes and
agrees that Confidential Information is of great value to the Company, that the
Company has legitimate business interests in protecting its Confidential
Information, and that the disclosure to anyone not authorized to receive such
information will cause immediate and irreparable injury to the Company. Unless
Executive first secures the Company’s written consent, Executive will not
divulge, disclose, use, copy, disseminate, lecture upon or publish Confidential
Information. Executive understands and agrees that the obligations not to
divulge, disclose, use, copy, disseminate, lecture upon or publish Confidential
Information shall continue after termination of employment for any reason.
Further, Executive will use his best efforts and diligence to safeguard and to
protect the Confidential Information against disclosure, misuse, espionage, loss
or theft. Finally, Executive agrees that the Company is agreeing to give him
access to Confidential Information based upon Executive’s assurances and
promises contained in Sections 9, 10 and 11 hereof.

(c) Executive agrees that upon the Date of Termination, or at any other time
that the Company may request, for whatever reason, Executive shall deliver (and
in the event of Executive’s death or Disability, his representative shall
deliver) to the Company all computer equipment or backup files of or relating to
the Company or its affiliates, all memoranda, correspondence, customer data,
notes, plans, records, reports, manuals, photographs, computer tapes and
software and other documents and data (and all copies thereof) relating to
Confidential Information, Work Product, or the business of the Company or its
affiliates which Executive has in his possession, custody or control. If the
Company requests, Executive (or his representative) agrees to provide written
confirmation that Executive has returned all such materials.

(d) Executive agrees that upon the Date of Termination, or at any other time
that the Company may request, for whatever reason, Executive shall assign all
rights, title and interest in Confidential Information, Work Product, all
computer equipment or backup files of or relating to the Company or its
affiliates, all memoranda, correspondence, customer data, notes, plans, records,
reports, manuals, photographs, computer tapes and software and other documents
and data (and all copies thereof) relating to Confidential Information, Work
Product, or the business of the Company or its affiliates which Executive has in
his possession, custody or control.

11. Non-Compete, Non-Solicitation.

(a) Executive agrees that during his employment with the Company and thereafter
during the Protection Period (as defined in Section 11(f) below), Executive will
not directly or indirectly (by himself or in association with any individual or
entity) own, operate, manage, control, be employed by, participate in, consult
with, advise, provide services for, or in any

 

7



--------------------------------------------------------------------------------

manner engage in any business which competes in any way with the business of the
Company and its affiliates, which the parties acknowledge includes the provision
of power generation equipment and modification and maintenance services for
customers in the domestic and international energy, power infrastructure or
service industries, or in any other business activity that the Company or its
affiliates is conducting, or has active plans to conduct, as of the Date of
Termination. This restriction shall apply to any geographic area in which the
Company, or any affiliate for which Executive had any responsibilities during
the term of his employment, engaged in business, or had active plans to engage
in business, during the term of Executive’s employment. The restrictions
contained herein shall not prohibit Executive from being a passive owner of not
more than 5% of the outstanding stock of a corporation which is publicly traded,
so long as Executive has no active participation in the business of such
corporation.

(b) Executive agrees that during his employment with the Company and thereafter
during the Protection Period, Executive will not directly or indirectly:
(i) solicit or induce, or attempt to solicit or induce, any employee, consultant
or independent contractor of the Company or of any affiliate to terminate his or
her employment or relationship with the Company or affiliate; (ii) hire any
person who Executive knows was an employee, consultant or independent contractor
of the Company or of any affiliate during the last 6 months of Executive’s
employment by the Company; or (iii) induce or attempt to induce any customer,
supplier, distributor, franchisee, licensee, or other individual or entity that
has any business relationship with the Company or any of its affiliate to cease
doing business with the Company or any of its affiliates, or in any way
interfere with the relationship between any such customer, supplier,
distributor, franchisee, licensee, or any other individual or entity and the
Company or any of its affiliates.

(c) To enable the Company to monitor Executive’s compliance with the obligations
imposed by this Arrangement, Executive agrees to inform the Company, upon the
Date of Termination, of the identity of any new employer and of Executive’s new
job title. Executive will continue to so inform the Company, in writing, any
time Executive changes employment during the Protection Period.

(d) In the event that any of these provisions are deemed invalid or
unenforceable under applicable law, that shall not affect the validity or
enforceability of the remaining provisions. To the extent any provision is
unenforceable because it is overbroad, that provision shall be limited to the
extent required by applicable law and enforced as so limited.

(e) Executive has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under this
Section 11, and hereby acknowledges and agrees that the same are reasonable in
time and territory, are designed to eliminate competition that otherwise would
be unfair to the Company, do not stifle the inherent skill and experience of
Executive, would not operate as a bar to Executive’s sole means of support, are
fully required to protect the legitimate interests of the Company, and do not
confer a benefit upon the Company disproportionate to the detriment to
Executive.

 

8



--------------------------------------------------------------------------------

(f) For purposes of this Section 11, the term “Protection Period” shall mean the
period commencing on the Date of Termination and ending on the first anniversary
thereof, provided, however, that such period shall be extended by any length of
time during which Executive is in breach of the covenants contained in this
Section 11.

12. Remedies.

(a) Executive recognizes and affirms that the provisions of Sections 9, 10 and
11 hereof will be enforceable against him, regardless of whether or not he
incurs a Qualified Termination or is entitled to receive any payments or
benefits set forth in Section 4. Nevertheless, Executive agrees that his
participation in this Arrangement (even if he never becomes entitled to any
payments or benefits set forth in Section 4 hereunder), as well as Executive’s
continued employment by the Company and its affiliates and the provision of
Confidential Information, each in and of itself and without the other
constitutes good and adequate consideration for the agreements Executive makes
under this Arrangement.

(b) Executive recognizes and affirms that in the event of his breach of any
provision of Sections 9, 10 or 11 hereof, money damages would be inadequate and
the Company would have no adequate remedy at law. Accordingly, Executive agrees
that in the event of a breach or a threatened breach by Executive of any of the
provisions of Sections 9, 10 or 11, the Company, in addition and supplementary
to other rights and remedies existing in its favor, may (a) apply to any court
of law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security), and (b) exercise
its rights hereunder to cease any further payments and/or vesting of equity
awards. Executive understands and acknowledges that the Company can bar him from
disclosing or using Confidential Information, bar him from accepting or
continuing prohibited employment or rendering prohibited services, or bar him
from soliciting certain individuals and entities for the periods specified in
Sections 9, 10 and 11 above. In the event that the Company institutes legal
action to enforce Sections 9, 10 or 11 of this Arrangement, Executive agrees
that the Company shall be entitled to recover from him its costs of any action
(including reasonable attorneys’ and expert fees and expenses). Nothing in this
Section 12 will be deemed to limit the Company’s remedies at law or in equity
for any breach by Executive of any of the provisions of Sections 9, 10 or 11
that may be pursued or availed of by the Company.

13. Cooperation in Investigations and Proceedings. During his employment with
the Company and for a period of 5 years thereafter, Executive shall cooperate
with the Company and its affiliates, upon the Company’s reasonable request, with
respect to any internal investigation or administrative, regulatory or judicial
proceeding involving matters within the scope of Executive’s duties and
responsibilities to the Company during his employment with the Company
(including, without limitation, Executive being available to the Company upon
reasonable notice for interviews and factual investigations, appearing at the
Company’s reasonable request to give testimony without requiring service of a
subpoena or other legal process, and turning over to the Company all relevant
Company documents which are or may have come into Executive’s possession during
his employment). Executive shall be reimbursed for the reasonable expenses
Executive incurs in connection with any such cooperation and/or assistance and
shall receive from the Company reasonable per diem compensation (to be mutually
agreed to by Executive and the Company) in each case in connection with any
assistance or cooperation that occurs after the Date of Termination. Any such
reimbursements

 

9



--------------------------------------------------------------------------------

or per diem compensation shall be paid to Executive no later than the 15th day
of the month immediately following the month in which such expenses were
incurred or such cooperation and/or assistance was provided (subject to
Executive’s timely submission to the Company of proper documentation with
respect thereto).

14. Survival. Subject to any limits on applicability contained therein, Sections
2(f), 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21, 22, 24 and
25 shall survive and continue in full force in accordance with their terms
notwithstanding any termination of this Arrangement.

15. Notices. Any notice provided for in this Arrangement shall be in writing and
shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient. Notices
to Executive shall be sent to the address of Executive most recently provided to
the Company. Notices to the Company should be sent to Global Power Equipment
Group Inc., 400 E. Las Colinas Boulevard, Suite No. 400 Irving, TX 75039,
Attention: General Counsel. Any notice under this Arrangement will be deemed to
have been given when so delivered, sent or mailed.

16. Severability. Whenever possible, each provision of this Arrangement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Arrangement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Arrangement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

17. Source of Payment. Any payments to Executive under this Arrangement shall be
paid from the Company’s general assets.

18. Complete Arrangement. This Arrangement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.

19. Withholding of Taxes. The Company and its affiliates may withhold from any
amounts payable under this Arrangement all federal, state, city or other taxes
as the Company and its affiliates are required to withhold pursuant to any law
or government regulation or ruling.

20. Counterparts. This Arrangement may be executed in separate counterparts,
each of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.

21. Successors and Assigns.

(a) This Arrangement is personal to Executive, and, without the prior written
consent of the Company, shall not be assignable by Executive other than by will
or the laws of descent and distribution. This Arrangement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

 

10



--------------------------------------------------------------------------------

(b) This Arrangement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Except as provided in Section 21(c),
this Arrangement shall not be assignable by the Company without the prior
written consent of Executive, except to an affiliate.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Arrangement in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place. “Company”
means the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that assumes and agrees to perform this Arrangement
by operation of law or otherwise.

22. Choice of Law. This Arrangement shall be governed, construed, interpreted
and enforced in accordance with the substantive laws of the State of Texas,
without regard to conflicts of law principles. The parties agree that any
conflict of law rule that might require reference to the laws of some
jurisdiction other than Texas shall be disregarded. Each party (i) agrees that
any action arising out of or relating to this Arrangement shall be brought
exclusively in the state courts located in Dallas County, Texas and the United
States District Court for the Northern District of Texas (Dallas Division),
(ii) accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of those courts, and (iii) irrevocably waives
any objection, including, without limitation, any objection to the laying of
venue or based on the grounds of forum non conveniens, which it may now or
hereafter have to the bringing of any action in those jurisdictions.

23. Voluntary Arrangement. Executive and the Company represent and agree that
each has reviewed all aspects of this Arrangement, has carefully read and fully
understands all provisions of this Arrangement, and is voluntarily entering into
this Arrangement. Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Arrangement with legal, tax or
other adviser(s) of such party’s choice before executing this Arrangement.

24. Amendment and Waiver. The provisions of this Arrangement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Arrangement shall affect the validity, binding effect or enforceability of this
Arrangement.

25. Section 409A Compliance.

(a) In General. Section 409A of the Code (“Section 409A”) imposes payment
restrictions on “nonqualified deferred compensation” (i.e., potentially
including payments owed to Executive upon termination of employment). Failure to
comply with these restrictions could result in negative tax consequences to
Executive, including immediate taxation, interest and a 20% additional income
tax. It is the Company’s intent that this Arrangement be exempt from

 

11



--------------------------------------------------------------------------------

the application of, or otherwise comply with, the requirements of Section 409A.
Specifically, any taxable benefits or payments provided under this Arrangement
are intended to be separate payments that qualify for the “short-term deferral”
exception to Section 409A to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for the involuntary separation pay
exceptions to Section 409A, to the maximum extent possible. If neither of these
exceptions applies, and if Executive is a “specified employee” within the
meaning of Section 409A, then notwithstanding any provision in this Arrangement
to the contrary and to the extent required to comply with Section 409A, all
amounts that would otherwise be paid or provided during the first six months
following the Date of Termination shall instead be accumulated through and paid
or provided (without interest) on the first business day following the six-month
anniversary of the Date of Termination.

(b) Separation from Service. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Arrangement providing for
the payment of any amounts or benefits subject to Section 409A upon or following
a termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and Executive is no longer providing
services (at a level that would preclude the occurrence of a “separation from
service” within the meaning of Section 409A) to the Company or its affiliates as
an employee or consultant, and for purposes of any such provision of this
Arrangement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” within the meaning of Section 409A.

(c) Reimbursements. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A: (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last business day of Executive’s taxable
year following the taxable year in which the expense occurred, or such earlier
date as required hereunder.

IN WITNESS WHEREOF, the parties have caused this Arrangement to be executed as
of the date first written above.

 

GLOBAL POWER EQUIPMENT GROUP INC.     EXECUTIVE /s/ Melanie Barth     /s/
Raymond K. Guba By: Melanie Barth     Raymond K. Guba Its: Chief Human Resources
Officer    

 

12



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

This General Release (this “Release”) is made and entered into as of this [•]
day of [•], 20[•], by and between Global Power Equipment Group Inc. (the
“Company”) and Randy Guba (“Executive”).

1. Employment Status. Executive’s employment with the Company and its affiliates
terminated effective as of [•], 20[•] (the “Separation Date”).

2. Payments and Benefits. Upon the effectiveness of the terms set forth herein,
the Company shall provide Executive with the benefits set forth in Section 4(a)
of the Severance Arrangement between Executive and the Company dated as of
November [•], 2013 (the “Severance Arrangement”), upon the terms, and subject to
the conditions, of the Severance Arrangement.

3. No Liability. This Release does not constitute an admission by the Company or
its affiliates or their respective officers, directors, partners, agents, or
employees, or by Executive, of any unlawful acts or of any violation of federal,
state or local laws.

4. Release. In consideration of the payments and benefits set forth in Section 2
of this Release, Executive for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively, “Releasors”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, its respective affiliates and their respective successors
and assigns (the “Company Group”) and each of its officers, directors, partners,
agents, and former and current employees, including without limitation all
persons acting by, through, under or in concert with any of them (collectively,
“Releasees”), and each of them, from any and all claims, demands, actions,
causes of action, costs, attorney fees, and all liability whatsoever, whether
known or unknown, fixed or contingent, which Executive has, had, or may ever
have against the Releasees relating to or arising out of Executive’s employment
or separation from employment with the Company Group, from the beginning of time
and up to and including the date Executive executes this Release. This Release
includes, without limitation, (a) law or equity claims; (b) contract (express or
implied) or tort claims; (c) claims for wrongful discharge, retaliatory
discharge, whistle blowing, libel, slander, defamation, unpaid compensation,
intentional infliction of emotional distress, fraud, public policy contract or
tort, and implied covenant of good faith and fair dealing; (d) claims under or
associated with any of the Company Group’s incentive compensation plans or
arrangements; (e) claims arising under any federal, state, or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran, military status, sexual orientation, or any other form of
discrimination, harassment, or retaliation (including without limitation under
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act (“ADEA”), Title VII of the Civil Rights Act of 1964 as
amended by the Civil Rights Act of 1991, the Equal Pay Act of 1963, and the
Americans with Disabilities Act of 1990, the Rehabilitation Act, the Family and
Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection
Act, the Uniformed Services Employment and Reemployment Rights Act of 1994, the
Genetic Information Nondiscrimination Act of 2008 (“GINA”), the Fair Labor
Standards Act (“FLSA”), the Lilly Ledbetter Fair Pay Act or any other foreign,
federal, state or

 

A-1



--------------------------------------------------------------------------------

local law or judicial decision); (f) claims arising under the Employee
Retirement Income Security Act; and (g) any other statutory or common law claims
related to Executive’s employment with the Company Group or the separation of
Executive’s employment with the Company Group; provided, however, that nothing
herein shall release the Company Group from (i) any obligation under the
Severance Arrangement; (ii) any obligation to provide benefit entitlements under
any Company benefit or welfare plan that were vested as of the Separation Date;
and (iii) from any rights or claims that relate to events or circumstances that
occur after the date that the Executive executes this Release.

Without limiting the foregoing paragraph, Executive represents that Executive
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Company as
of the date Executive signs this Release. This Release specifically includes a
waiver of rights and claims under the Age Discrimination in Employment Act of
1967, as amended, and the Older Workers Benefit Protection Act. Executive
acknowledges that as of the date Executive signs this Release, Executive may
have certain rights or claims under the Age Discrimination in Employment Act, 29
U.S.C. §626 and Executive voluntarily relinquishes any such rights or claims by
signing this Release.

In addition, nothing in this Release is intended to interfere with Executive’s
right to file a charge with the Equal Employment Opportunity Commission or any
state or local human rights commission in connection with any claim Executive
believes he may have against the Releasees. However, by executing this Release,
Executive hereby waives the right to recover remuneration, damages, compensation
or relief of any type in any proceeding that Executive may bring before the
Equal Employment Opportunity Commission or any state human rights commission or
in any proceeding brought by the Equal Employment Opportunity Commission or any
state human rights commission on Executive’s behalf.

5. Bar. Executive acknowledges and agrees that if he should hereafter make any
claim or demand or commence or threaten to commence any action, claim or
proceeding against the Releasees with respect to any cause, matter or thing
which is the subject of Section 4 of this Release, this Release may be raised as
a complete bar to any such action, claim or proceeding, and the applicable
Releasee may recover from Executive all costs incurred in connection with such
action, claim or proceeding, including attorneys’ fees, along with the benefits
set forth in Section 2 of this Release.

6. Governing Law. This Release shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Texas, without
regard to conflicts of law principles. The parties agree that any conflict of
law rule that might require reference to the laws of some jurisdiction other
than Texas shall be disregarded. Each party (i) agrees that any action arising
out of or relating to this Release shall be brought exclusively in the state
courts located in Dallas County, Texas and the United States District Court for
the Northern District of Texas (Dallas Division), (ii) accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of
those courts, and (iii) irrevocably waives any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
action in those jurisdictions.

 

A-2



--------------------------------------------------------------------------------

7. Acknowledgment. Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that he has been
advised by the Company to seek the advice of legal counsel (at Executive’s cost)
before entering into this Release. Executive acknowledges that he was given a
period of 21 calendar days within which to consider and execute this Release,
and to the extent that he executes this Release before the expiration of the
21-day period, he does so knowingly and voluntarily and only after consulting
his attorney. Executive acknowledges and agrees that the promises made by the
Company Group hereunder represent substantial value over and above that to which
Executive would otherwise be entitled. Executive acknowledges and reconfirms the
promises in Sections 9, 10, 11, 12 and 13 of the Severance Arrangement.

8. Revocation. Executive has a period of 7 calendar days following the execution
of this Release during which Executive may revoke this Release by delivering
written notice to the Company pursuant to Section 15 of the Severance
Arrangement by hand or overnight courier before 5:00 p.m. on the seventh day
after signing this Release. This Release will not become effective or
enforceable until such revocation period has expired. Executive understands that
if he revokes this Release, it will be null and void in its entirety, and he
will not be entitled to any payments or benefits provided in this Release,
including without limitation under Section 2 of this Release.

9. Miscellaneous. This Release is the complete understanding between Executive
and the Company Group in respect of the subject matter of this Release and
supersedes all prior agreements relating to Executive’s employment with the
Company Group, except as specifically excluded by this Release. Executive has
not relied upon any representations, promises or agreements of any kind except
those set forth herein in signing this Release. In the event that any provision
of this Release should be held to be invalid or unenforceable, each and all of
the other provisions of this Release shall remain in full force and effect. If
any provision of this Release is found to be invalid or unenforceable, such
provision shall be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law. Executive agrees to execute
such other documents and take such further actions as reasonably may be required
by the Company Group to carry out the provisions of this Release.

10. Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.

 

GLOBAL POWER EQUIPMENT GROUP INC.     EXECUTIVE     [Form of Release – Do Not
Sign]         By:     Raymond K. Guba Its:    

 

A-3